Name: Council Regulation (EEC) No 3606/86 of 18 November 1986 establishing a special emergency measure for the less-favoured areas in Ireland
 Type: Regulation
 Subject Matter: Europe;  economic policy;  regions and regional policy
 Date Published: nan

 28 . 11 . 86 Official Journal of the European Communities No L 335/3 COUNCIL REGULATION (EEC) No 3606/86 of 18 November 1986 establishing a special emergency measure for the less-favoured areas in Ireland THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal form the Commission ('), Having regard to the opinion of the European Parlia ­ ment (2), Whereas the poor weather conditions , from which farmers in the less-favoured areas of Ireland, as defined in Council Directive 85/350/EEC of 27 June 1985 concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (Ireland) (3), suffered in 1985 and 1986 have aggravated the permanent natural handicap in these areas and have led to cumulated diffi ­ culties of liquidity following two seasons of high costs and low production ; Whereas, by way of an exception, emergency action is necessary in order to improve immediately the incomes of farmers in these areas ; whereas, in view of the budgetary difficulties in Ireland, provisions should be made for Community intervention in order to carry out this action ; whereas a supplement to the compensatory allowances under Title III of Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (4) would be a suitable vehicle for distributing this intervention without administrative cost and delay, tive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (*) to overcome the exceptional difficulties due to the poor weather conditions in 1986, a common measures within the meaning of Article 6 ( 1 ) of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (*) as last amended by Regula ­ tion (EEC) No 3769/85 Q is hereby established by way of an exception. 2. The common measure shall consist of a Community financial contribution to payments made by Ireland supplementary to the compensatory allowances paid for 1986 under Title III of Regulation (EEC) No 797/85. The measure shall be limited to additional payments under the relevant 1986 schemes and shall respect the limits and conditions laid down in Article 14 and 15 of the said Regulation . Article 2 1 . The period for carrying out the common measure referred to in Article 1 shall be one year. 2. The Community contribution shall be limited to 20 million ECU. Article 3 Articles 24, 25, 27 and 28 of Regulation (EEC) No 797/85 shall apply to the common measure referred to in Article 1 . Article 4 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 1 . In order to help Irish farmers in the less-favoured areas within the meaning of Article 3 of Council Direc This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 November 1986. For the Council The President M. JOPLING (  ) OJ No C 287, 14. 11 . 1986, p. 5. (2) Opinion delivered on 14 November 1986 (not yet published in the Official Journal). (3) OJ No L 187, 19 . 7. 1985, p . 1 . 0 OJ No L 93, 30. 3 . 1985, p. 1 . 0 OJ No L 128 , 19 . 5. 1975, p. 1 . ( «) OJ No L 94, 28 . 4. 1970, p. 13 . 0 OJ No L 362, 31 . 12. 1985, p. 17.